FILED
                            NOT FOR PUBLICATION                                OCT 17 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

GUIYING CHEN,                                    No. 10-72848

              Petitioner,                        Agency No. A099-403-715

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 8, 2014
                            San Francisco, California

Before: O’SCANNLAIN, THOMAS, and McKEOWN, Circuit Judges.

       Guiying Chen, a native and citizen of the People’s Republic of China,

appeals the decision of the Board of Immigration Appeals denying her applications

for asylum, withholding of removal, and relief under the Convention Against

Torture. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for

review.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Chen’s petition is governed by the credibility and corroboration standards

established by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40,

1047-48 (9th Cir. 2010). We review the BIA’s factual findings for substantial

evidence and we review questions of law de novo. Id. at 1039, 1048. Our review

is limited to the BIA decision when the BIA conducts its own review of the

evidence and law, except to the extent that the IJ’s opinion has been expressly

adopted. Hosseini v. Gonzales, 471 F.3d 953, 957 (9th Cir. 2006).

      Substantial evidence supports the agency’s adverse credibility finding. See

Lopez-Cardona v. Holder, 662 F.3d 1110, 1111 (9th Cir. 2011) (stating standard).

Our standard of review is “extremely deferential: ‘administrative findings of fact

are conclusive unless any reasonable adjudicator would be compelled to conclude

to the contrary.’” Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003) (quoting

8 U.S.C. § 1252(b)(4)(A)-(B)).

      Under the REAL ID Act, an adverse credibility determination may be based

on “any inaccuracies or falsehoods” in the applicant’s statements, regardless of

whether they “go[] to the heart of the applicant’s claim.” 8 U.S.C.

§ 1158(b)(1)(B)(iii). Under this deferential standard, the BIA’s determination

must be upheld. Substantial evidence supports the BIA’s conclusion that Chen’s




                                         2
inconsistent statements were material and were directly related to her claims for

relief.

          Given our resolution of this issue, we need not—and do not—reach any

other issue urged by the parties.



          PETITION DENIED.




                                          3